TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00470-CR



                                  Shawn Lynn Parker, Appellant

                                                   v.

                                    The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 12-1383-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                Appellant’s counsel has filed his third motion for extension of time to file appellant’s

brief, now seeking an extension until March 10, 2014. We grant the motion and ORDER counsel

to file appellant’s brief no later than March 25, 2014. No further extensions will be granted. If

appellant fails to file a brief by the deadline, a hearing before the district court will be ordered. See

Tex. R. App. P. 38.8(b).

                It is ordered February 14, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose

Do Not Publish